PER CURIAM.
By petition for a writ of certiorari we are requested to review a decision of a District Court of Appeal, which allegedly conflicts with prior decisions of this court.
Our initial examination of the petition and record suggested a possible jurisdictional conflict. We issued the writ and have heard arguments on' both jurisdiction and merits.
After a thorough consideration of the petition and record we are now led to conclude that no jurisdictional conflict of decisions is present. Finding, therefore, that the writ was improvidently issued, it is hereby discharged
It is so ordered.
DREW, C. J., and ROBERTS, CALDWELL and ERVIN, JJ., and WILLIS, Circuit Judge, concur.